Ludeling, C. J.
This is an appeal from a judgment sentencing thedefondant to imprisonment at hard labor in the penitentiary for the-term of one year.
There is only one bill of exceptions in the record. It is taken to the-ruling of the judge, refusing to permit evidence to be offered, on the trial of a motion in arrest of judgment, to prove that one of the jurors was an unnaturalized alien. The ruling ,was correct. Such motions-must be based on errors patent on the face of the record. Besides, the juror having been accepted, the defendant could not, after conviction,, complain of the want of qualification in the juror.
Judgment affirmed.